United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
St. Louis, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1994
Issued: July 6, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 3, 2009 appellant, through her attorney, filed a timely appeal from a July 10,
2009 merit decision of the Office of Workers’ Compensation Programs denying her emotional
condition claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has established that she sustained an emotional condition
in the performance of duty.
FACTUAL HISTORY
On November 15, 2007 appellant, then a 40-year-old modified clerk, filed a recurrence of
disability claim due to a June 14, 2007 work injury. She indicated that she worked limited duty
from June 14 to July 31, 2007 because of a left arm injury. Appellant asserted that the
employing establishment created a hostile work environment. It assigned her a variety of work
duties that worsened her injury-related condition. Appellant experienced increased pain because

she could not elevate her injured arm or prevent physical contact by coworkers. She stopped
work on June 21, 2007 and did not return.1
In a report dated June 15, 2007, Dr. Karen D. Shockley, a general practitioner, released
appellant to return to work with restrictions against any use of the left arm. On June 20, 2007
she accepted a limited-duty job offer requiring the use of the right arm and hand only.
In a March 31, 2008 Equal Employment Opportunity (EEO) report, an investigator noted
that appellant alleged that she sustained left shoulder strain and epicondylitis due to a June 14,
2007 work injury. On July 15, 2007 appellant “was given a limited[-]duty assignment which she
could not perform because the injured arm was aggravated due to the positioning of the work
area.” The investigator discussed her allegations that the employing establishment failed to
promptly grant her leave request on June 15 and 19, 2007 and inappropriately issued her a notice
of removal on July 27, 2007 for violating a last chance agreement.
On April 16, 2008 the employing establishment controverted the claim. The employing
establishment maintained that it had provided appellant work within her restrictions.2
By letter dated May 19, 2008, the Office noted that appellant had submitted a notice of
recurrence of disability of her orthopedic condition, assigned case file number xxxxxx403. It
determined that she was alleging a new emotional condition claim that would be adjudicated
separately from her orthopedic claim. The Office requested additional factual and medical
information from appellant regarding her emotional condition claim.
On May 20, 2008 appellant received treatment at a hospital for left shoulder pain,
coughing and shortness of breath.
In a June 5, 2008 statement, Rob Jackson, a coworker, related that on June 15, 2007 he
witnessed appellant talking with her supervisor. Appellant was crying and holding her left arm.
Mr. Jackson stated, “It appeared to me from my observation that [appellant] was having
difficulties working her temporary assignment due to her being unable to use her injured arm.
[She] also made complaints of being bumped into by other employees in this work assignment.”
In a statement dated June 5, 2008, Tom Brickey, a coworker, related that he witnessed
appellant performing various duties from June 15 to 21, 2007. He noted that she appeared to
have difficulty working because she could not elevate her swollen arm.
On June 16, 2008 appellant, in response to the Office’s request for information, submitted
evidence from her EEO complaint. She advised the Office that she was not claiming a new
1

On December 27, 2007 appellant notified the employing establishment that she intended to file a complaint of
discrimination based on race, sex and physical disability due to her work injury. She described a work injury to her
left arm and elbow on July 14, 2007. Appellant returned to limited-duty employment on June 15, 2007 but
experienced increased pain and swelling performing her work duties. She could not elevate her arm and another
employee hit her injured arm with a tray of mail. Appellant described her attempts to take leave and obtain medical
treatment and related that she experienced anxiety attacks and crying at night.
2

The employing establishment maintained that appellant’s injured arm had bruises similar to those left by fingers.

2

emotional condition but instead requesting an expansion of her accepted orthopedic claim
assigned file number xxxxxx403. Appellant attributed her emotional condition to her accepted
employment injury and the employing establishment’s failure to provide her with limited-duty
assignment. She summarized the evidence that she submitted with her EEO complaint.
By decision dated June 19, 2008, the Office denied appellant’s claim on the grounds that
she did not submit sufficient factual and medical information to establish an injury as alleged.
On June 23, 2008 it noted that it had received evidence after it issued the June 19, 2008 decision
and that it would consider this evidence and issue a new decision.
On April 7, 2009 appellant, through her attorney, requested reconsideration.3 On
May 26, 2009 she questioned why the Office had not issued another decision as had been
represented and requested that it combine this case with file number xxxxxx403 as her condition
was a result of that injury.4
On July 18, 2007 Dr. Fred W. Gaskin, a Board-certified psychiatrist, found that appellant
was off work due to illness beginning June 22, 2007 and could resume work on July 19, 2007. In
a report dated January 28, 2008, received by the Office on June 3, 2009, Dr. Frank J. Niesen,
who specializes in family practice, diagnosed left elbow epicondylitis and provided a permanent
impairment rating.
By decision dated July 10, 2009, the Office denied modification of its June 19, 2008
decision. It found that appellant had not established error or abuse by the employing
establishment in the assignment of her work duties. The Office noted that she had a disability
due to an accepted injury under file number xxxxxx403.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment but nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to his regular or specially assigned duties or to a requirement imposed by the
employment, the disability comes within the coverage of the Federal Employees’ Compensation
Act.5 On the other hand, the disability is not covered where it results from such factors as an
employee’s fear of a reduction-in-force or his frustration from not being permitted to work in a
particular environment or to hold a particular position.6

3

Appellant submitted evidence regarding her EEO complaint.

4

In a statement dated June 24, 2007, received by the Office on June 3, 2009, Teresa Dye, a coworker, asserted
that it would be difficult for an employee who could use only one arm to perform manual sorting work duties safely.
5

5 U.S.C. §§ 8101-8193; Trudy A. Scott, 52 ECAB 309 (2001); Lillian Cutler, 28 ECAB 125 (1976).

6

Gregorio E. Conde, 52 ECAB 410 (2001).

3

Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under the Act.7 However, the Board
has held that where the evidence establishes error or abuse on the part of the employing
establishment in what would otherwise be an administrative matter, coverage will be afforded.8
In determining whether the employing establishment has erred or acted abusively, the Board will
examine the factual evidence of record to determine whether the employing establishment acted
reasonably.9
For harassment or discrimination to give rise to a compensable disability under the Act,
there must be evidence introduced which establishes that the acts alleged or implicated by the
employee did, in fact, occur. Unsubstantiated allegations of harassment or discrimination are not
determinative of whether such harassment or discrimination occurred.10 A claimant must
establish a factual basis for his or her allegations with probative and reliable evidence.
Grievances and EEO complaints, by themselves, do not establish that workplace harassment or
unfair treatment occurred.11 The issue is whether the claimant has submitted sufficient evidence
under the Act to establish a factual basis for the claim by supporting his or her allegations with
probative and reliable evidence.12 The primary reason for requiring factual evidence from the
claimant in support of his or her allegations of stress in the workplace is to establish a basis in
fact for the contentions made, as opposed to mere perceptions of the claimant, which in turn may
be fully examined and evaluated by the Office and the Board.13
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, the Office, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.14 If a claimant does implicate a factor of
employment, the Office should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of

7

See Matilda R. Wyatt, 52 ECAB 421 (2001); Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42
ECAB 556 (1991).
8

See William H. Fortner, 49 ECAB 324 (1998).

9

Ruth S. Johnson, 46 ECAB 237 (1994).

10

See Michael Ewanichak, 48 ECAB 364 (1997).

11

See Charles D. Edwards, 55 ECAB 258 (2004); Parley A. Clement, 48 ECAB 302 (1997).

12

See James E. Norris, 52 ECAB 93 (2000).

13

Beverly R. Jones, 55 ECAB 411 (2004).

14

Dennis J. Balogh, 52 ECAB 232 (2001).

4

record establishes the truth of the matter asserted, the Office must base its decision on an
analysis of the medical evidence.15
ANALYSIS
Appellant alleged that she sustained an emotional condition as a result of a number of
employment incidents and conditions. The Office denied her claim on the grounds that she did
not establish any compensable employment factors. The Board must initially review whether
these alleged incidents and conditions of employment are covered employment factors under the
terms of the Act.
Appellant alleged that the employing establishment discriminated against her when it
failed to timely grant her leave requests on June 15 and 19, 2007 and when it issued her a notice
of removal on July 27, 2007. Harassment and discrimination by supervisors and coworkers, if
established as occurring and arising from the performance of work duties, can constitute a
compensable work factor.16 A claimant, however, must substantiate allegations of harassment
and discrimination with probative and reliable evidence.17 Appellant has submitted no evidence,
such as witness statements or a finding by an adjudicatory body, corroborating her allegation that
she experienced discrimination by the employing establishment in denying requests for leave or
issuing discipline. Additionally, the Board notes that matters involving leave and disciplinary
actions are administrative functions of the employer and not duties of the employee and, unless
the evidence discloses error or abuse on the part of the employing establishment, not
compensable employment factors.18 Appellant has not submitted any evidence showing error or
abuse by the employing establishment in an administrative or personnel matter and thus has not
established a compensable work factor.
Appellant alleged that the employing establishment assigned her work duties that
increased her arm pain. The Board has held that being required to work beyond one’s physical
limitations may constitute a compensable employment factor if such activity is substantiated by
the evidence of record.19 Appellant, however, has not submitted sufficient evidence to establish
that she was required to work beyond her physical limitations. She did not specifically describe
the work outside of her restrictions other than to note difficulties elevating her arm and avoiding
coworkers touching her arm. The employing establishment maintained that it provided her work
within her restrictions of no use of the right arm. In a witness statement dated June 5, 2008,
Mr. Jackson asserted that appellant had difficulty performing her work duties and complained
that other employees bumped into her injured arm. In another statement dated June 5, 2008,
Mr. Brickey related that she had problems working because she could not elevate her arm. These
witness statements support that appellant experienced difficulties working but do not substantiate
15

Id.

16

T.G., 58 ECAB 189 (2006); Doretha M. Belnavis, 57 ECAB 311 (2006).

17

C.W., 58 ECAB 137 (2006); Robert Breeden, 57 ECAB 622 (2006).

18

See V.W., 58 ECAB 428 (2007); Lori A. Facey, 55 ECAB 217 (2004).

19

Robert W. Johns, 51 ECAB 137 (1999).

5

that the employing establishment assigned her work outside her physical limitations.
Consequently, appellant has not established a compensable work factor.
To the extent appellant attributes her stress-related condition to pain and swelling in her
left arm due to her June 14, 2007 work injury; the Board has held that an emotional condition
related to chronic pain and other limitations resulting from an employment injury may be
compensable under the Act.20 Appellant may pursue this as part of her case under file number
xxxxxx403.21
CONCLUSION
The Board finds that appellant has not established that she sustained an emotional
condition in the performance of duty causally related to factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the July 10, 2009 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: July 6, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

20

Clara T. Norga, 46 ECAB 473 (1995); Arnold A. Alley, 44 ECAB 912 (1993).

21

Charles D. Gregory, 57 ECAB 322 (2006).

6

